Case: 15-10297      Date Filed: 07/08/2015   Page: 1 of 7


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 15-10297
                              Non-Argument Calendar
                            ________________________

                       D.C. Docket No. 5:14-cv-01996-AKK



DONALD RICHARD TERRY,

                                                                 Plaintiff-Appellant,

                                        versus

RON CRAWFORD,
in his public and private capacities,

                                                                Defendant-Appellee.

                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Alabama
                           ________________________

                                    (July 8, 2015)

Before WILLIAM PRYOR, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-10297     Date Filed: 07/08/2015   Page: 2 of 7


      Donald Terry owns real property in Jackson County, Alabama. He acquired

the property in 2006 and has paid ad valorem taxes on the property since that time.

At some point, allegedly, Terry learned that Ron Crawford, the Revenue

Commissioner for Jackson County, Alabama, had changed the classification of his

property from private use to commercial use. After sending several open-records

requests and meeting with Crawford, Terry filed suit in federal court under 42

U.S.C. §§ 1983 and 1986 against Crawford, in his individual and official

capacities, raising various claims under state and federal law.

      In broad terms, Terry alleged that Crawford had acted beyond the scope of

his office and in violation of the Alabama Tax Code by changing the classification

of Terry’s property and, as a result, improperly assessing ad valorem taxes. As

relief, Terry requested that the federal district court remove Terry’s property from

the tax rolls, enjoin Crawford from further unlawful activity, and award Terry $10

million in damages. The court dismissed the action for lack of subject-matter

jurisdiction, concluding that Terry’s challenge was barred by the Tax Injunction

Act, 28 U.S.C. § 1341. Specifically, the court found that Terry’s “action as a

whole is based entirely on the premise that his property should not be assessed ad

valorem taxes,” and that the Alabama Declaratory Judgment Act, Ala. Code § 6–6–

223, provided an adequate remedy under state law. Terry now appeals.




                                          2
               Case: 15-10297     Date Filed: 07/08/2015       Page: 3 of 7


      “The Tax Injunction Act is a jurisdictional rule and constitutes a broad

jurisdictional barrier.” I.L. v. Alabama, 739 F.3d 1273, 1282 (11th Cir.), cert.

denied, 135 S. Ct. 53 (2014) (internal quotation marks omitted). We review de

novo the district court’s interpretation of the Tax Injunction Act, and we review for

clear error its factual findings regarding jurisdiction. Id.

      The Tax Injunction Act provides that “[t]he district courts shall not enjoin,

suspend or restrain the assessment, levy or collection of any tax under State law

where a plain, speedy and efficient remedy may be had in the courts of such State.”

28 U.S.C. § 1341. The Act’s “overarching purpose [is] to impede federal court

interference with state tax systems.”          Miami Herald Publ’g Co. v. City of

Hallandale, 734 F.2d 666, 670 (11th Cir. 1984). It is well settled that “the Tax

Injunction Act will bar the exercise of federal jurisdiction if two conditions are

met: (1) the relief requested by the plaintiff will enjoin, suspend, or restrain a state

tax assessment and (2) the state affords the plaintiff a plain, speedy and efficient

remedy.” Williams v. City of Dothan, 745 F.2d 1406, 1411 (11th Cir. 1984)

(internal quotation marks omitted).

      As to the first condition, it is clear from Terry’s complaint, despite his

assertions to the contrary, that he sought to enjoin a state tax assessment. Terry

specifically requested that the federal district court remove his property from the

tax rolls and enjoin Crawford from unlawfully assessing ad valorem taxes on his


                                           3
              Case: 15-10297    Date Filed: 07/08/2015   Page: 4 of 7


property. In other words, Terry sought a federal-court order “enabling [him] to

avoid paying state taxes,” which is the type of case “Congress wrote the Act to

address.” Hibbs v. Winn, 542 U.S. 88, 107, 124 S. Ct. 2276, 2289 (2004). Terry

contends that this action is about Crawford’s abuse of power, an issue external to

the state tax system, and not a challenge to the system itself. But, however the

action is characterized, Terry requested federal-court relief to avoid paying state

taxes, which “would have operated to reduce the flow of state tax revenue,” so the

Tax Injunction Act applies. See id. at 106-07, 124 S. Ct. at 2288-89.

      As to the second condition, the touchstone for assessing the adequacy of a

state remedy is whether it “provides the taxpayer with a full hearing and judicial

determination at which [he] may raise any and all constitutional objections to the

tax.” Rosewell v. LaSalle Nat’l Bank, 450 U.S. 503, 514, 101 S. Ct. 1221, 1230

(1981) (internal quotation marks omitted); see also Amos v. Glynn Cnty. Bd. of Tax

Assessors, 347 F.3d 1249, 1255 (11th Cir. 2003). We have explained that state

remedies must “meet certain minimal procedural criteria,” but we “eschew any

analysis of their substantive sufficiency so long as a complainant has some

opportunity to raise his constitutional objections.”     Amos, 347 F.3d at 1257

(internal quotation marks omitted).

      Here, Terry has not shown that Alabama state law fails to provide an

adequate means through which he may challenge the allegedly improper


                                         4
               Case: 15-10297     Date Filed: 07/08/2015    Page: 5 of 7


assessment. Amos, 347 F.3d at 1256 (“[T]he burden rests on the plaintiffs to show

facts sufficient to overcome the jurisdictional bar of the Tax Injunction Act.”).

First, it appears that a declaratory-judgment proceeding provides an adequate

remedy.    The Alabama Declaratory Judgment Act provides, “Any person . . .

whose rights, status, or other legal relations are affected by a statute . . . may have

determined any question of construction or validity arising under the . . . statute . . .

and obtain a declaration of rights, status or other legal relations thereunder.” Ala.

Code § 6–6–223.       Although this Court in Williams held that a declaratory-

judgment proceeding did not provide an adequate remedy to challenge assessments

for municipal improvements in Alabama, this case is distinguishable from

Williams. In Williams, Alabama law statutorily restricted the scope of inquiry by

the court and the court’s ability to fashion relief on challenges to assessments for

municipal improvements. But Alabama law does not appear to statutorily limit the

means of challenging an ad valorem tax assessment. See Williams, 745 F.2d at

1413 (noting that Alabama courts have disapproved of the use of a declaratory-

judgment proceeding when a statutory procedure is the exclusive method of

review); Eagerton v. Williams, 433 So. 2d 436, 447-49 (Ala. 1983) (explaining that

taxpayers do not necessarily need to exhaust statutory remedies when “challenging

the [ad valorem] assessment procedure employed by [defendants] as void and

illegal” and indicating that a declaratory-judgment suit could be brought).


                                           5
                Case: 15-10297       Date Filed: 07/08/2015       Page: 6 of 7


        Second, even if a declaratory-judgment proceeding would not provide an

adequate remedy, the Alabama Code appears to provide an independent, adequate

statutory remedy in this situation. See Long v. Comm’r, Internal Revenue Serv.,

772 F.3d 670, 675 (11th Cir. 2014) (stating that “we may affirm on any ground that

finds support in the record”).         Specifically, § 40–7–45 of the Alabama Code

provides that a taxpayer may appeal to the circuit court “[f]rom any final

assessment or valuation of property for taxation made by any officer, board, or

commission, when no other specific mode of appeal to or review by the circuit

court of such assessment or valuation is provided.” Ala. Code § 40–7–45. 1 Under

§ 40–7–45, the circuit court may “accept and decide appeals involving disputes

relating to the imposition of ad valorem taxes.” Sumter Cnty. v. Ezell, 496 So. 2d

59, 61 (Ala. Ct. Civ. App. 1986). The court may determine both the facts and the

law at a bench trial on the appeal, unless a jury trial is demanded. Ala. Code § 40–

7–47.

        Terry has not presented any factual allegations or argument showing why

either of these remedies is inadequate. It is his burden to do so. See Amos, 347

F.3d at 1256.        Therefore, we conclude that Terry has not overcome the


        1
          Crawford also points to Ala. Code § 40–3–25 and related provisions, which state that a
taxpayer may object “to the taxable value fixed by the board of equalization on any property
assessed against such taxpayer,” and, if the board overrules the objection, the taxpayer may then
appeal to the circuit court of the county in which the property is located. However, these
provisions appear to apply only when valuation of the property is at issue, so they would not
seem to apply in this case. See State v. Tuskegee Univ., 730 So. 2d 617, 618-19 (Ala. 1999).
                                               6
              Case: 15-10297     Date Filed: 07/08/2015    Page: 7 of 7


jurisdictional bar of the Tax Injunction Act, and we affirm the district court’s

dismissal of Terry’s federal claims for lack of subject-matter jurisdiction. We also

affirm the court’s dismissal without prejudice of Terry’s remaining claims under

state law. See Raney v. Allstate Ins. Co., 370 F.3d 1086, 1088-89 (11th Cir. 2004)

(“We have encouraged district courts to dismiss any remaining state claims when,

as here, the federal claims have been dismissed prior to trial.”).

      Since the district court lacked jurisdiction over Terry’s federal claims as a

result of the Tax Injunction Act, though, those claims should have been dismissed

without prejudice. See Stalley ex rel. U.S. v. Orlando Reg’l Healthcare Sys., Inc.,

524 F.3d 1229, 1235 (11th Cir. 2008) (where the district court lacks subject-matter

jurisdiction over the complaint, it “ha[s] no power to render a judgment on the

merits,” so the complaint should be dismissed without prejudice). Because the

court’s order reflects that the dismissal was with prejudice, we vacate in part and

remand with instructions that the district court reenter its judgment accordingly.

      AFFIRMED IN PART AND REMANDED IN PART.




                                           7